DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tylik et al. (US 9983807) in view of Shah et al. (US 9621427).

With respect to claim 1, Tylik discloses: A method of comparing a reference storage profile with one or more target storage profiles, comprising: comparing a first plurality of fields of the reference storage profile with a second plurality of fields of a first target storage profile of the one or more target storage profiles to determine a degree to which the first target storage profile matches the reference storage profile, the first plurality of fields comprising a first plurality of storage requirements, and the second 
Tylik does not specifically disclose: determining a first value corresponding to the first target storage profile based on the degree to which the first target storage profile matches the reference storage profile, wherein the first value is one of one or more values corresponding to the one or more target storage profiles.
However, Shah discloses: determining a first value corresponding to the first target storage profile based on the degree to which the first target storage profile matches the reference storage profile, wherein the first value is one of one or more values corresponding to the one or more target storage profiles, selecting the first target storage profile based on the one or more values (col. 10, lines 24-63, if a cluster is the best ranked, it will be selected).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shah to rank the matching target hosts to ensure the best possible target host is selected.

With respect to claim 2, Shah discloses: wherein selecting the first target storage profile is based on comparing the first value to one or more additional values of the one or more values (col. 10, lines 24-63).  



With respect to claim 4, Tylik discloses: wherein selecting the first target storage profile comprises determining that the first value satisfies a threshold (col. 9, lines 18-col. 10, line 15).  

With respect to claim 5, Tylik discloses: wherein each of the first plurality of fields and the second plurality of fields comprise at least one of: a name; a sub-profile; a capability;  F716-20-a constraint; and a property of the constraint, wherein the property comprises an ID and a property value (Figs. 4 and 5).

With respect to claim 9, Tylik discloses: wherein the constraint comprises a collection of properties for a single occurrence of a capability (id.).  

With respect to claim 10, Tylik discloses: wherein the capability is a collection of constraints on one or more properties (Figs. 4 and 5).

With respect to claims 11-15, and 19 they recite similar limitations as claims 1-5, and 9, respectively, and are therefore rejected under the same citations and rationale.

.

Allowable Subject Matter
Claims 6-8, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhardwaj (US 10558476): Receiving a selection of a level of service of a storage system for provisioning of a virtual machine and selecting a storage location for the virtual machine responsive to receiving the selection of the level of service.
Cherian et al. (US 2012/0102291): Launch a virtual machine in response to receiving a service profile and a storage allocation profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195